IN THE SUPREME COURT OF THE STATE OF NEVADA


                   IDILIO MONSIVAIS LOPEZ,                                 No. 83683
                   INDIVIDUALLY, D/B/A I.M.
                   PROPERTY PERSEVATION, A/K/A I.M.
                   HANDY,
                   Appellant,
                   vs.
                                                                             FILED
                   FEDEX CORPORATE SERVICES, INC.,                           NOV 1 ï 2021
                   Respondent.                                                       A. W—Y.'WH
                                                                                   UPREME C

                                                                              DE     CLERK



                                         ORDER DISMISSING APPEAL

                               This appeal was docketed on October 26, 2021, without
                   payment of the requisite filing fee. See NRAP 3(e). That same day, this
                   court issued a notice directing appellant to pay the required filing fee or
                   demonstrate compliance with NRAP 24 within 14 days. The notice advised
                   that failure to comply would result in the dismissal of this appeal. To date,
                   appellant has not paid the filing fee or otherwise responded to this court's
                   notice. Accordingly, this appeal is dismissed. See NRAP 3(a)(2).
                               It is so ORDERED.



                                                              CLERK OF THE SUPREME COURT
                                                              ELIZABETH A. BROWN

                                                              BY:




                   cc:   Hon. Carli Lynn Kierny, District Judge
                         Idilio Monsivais Lopez
                         Dubowsky Law Office, Chtd.
 SUPREME COURT
      OF                 Eighth District Court Clerk
    NEVADA


CLERK'S ORDER

 .0 1947 .2463c.                                                               2 1 _ 3-Dos-